NO. 28B49

lN THE SUPREME COURT OF THE STATE OF HAWAfl

STATE or HAWA:‘I,
Respondent/Plaintiff-Appellee

 

VS.

DOUGLAS MILLER, ,¢@
Petitioner/Defendant-Appellant i,Jd; 73

CERTIORARl TO THE INTERMEDIATE COURT OF APPEALS
(FC-CR NO. 07-l~O309)

ORDER OF CGRRECTION
(By: Acoba, J., for the courtU

The opinion of the court, filed on January 25, 20lO, is
hereby corrected as follows:

Footnote 1 is corrected by deleting “then-Associate
Judge Craig H. Nakamura” and replacing it with “Alexa D.M.
Fujise,” so that the footnote reads:

The SDO was filed by then~Chief Judge Mark
Recktenwald and Associate Judges Daniel R. Foley
and Alexa D.M. Fujise.

The Clerk of the Court is directed to incorporate the
foregoing change in the original opinion and take all necessary
steps to notify the publishing agencies of this change.

DATED: Honolulu, Hawafi, February 4, 20lO.

FOR THE COURT:

Associate Ju;::::/5/V<;;

 

1 Considered by Moon, C.J., Nakayama, Acoba, and Duffy, JJ., and
Circuit Judge Hirai, assigned by reason of vacancy.